PER CURIAM.

ORDER

Personal Touch of Virginia, Inc. moves to “strike” Yolanda Miller’s notice of appeal. We consider whether Miller’s appeal should be transferred to the United States Court of Appeals for the Fourth Circuit.
Miller appealed from an order of the United States District Court for the Eastern District of Virginia granting Personal-Touch of Virginia’s motion for summary judgment. Miller v. Personal-Touch of Virginia, Inc., No. 2:04cv110 (E.D.Va. Nov. 2, 2004). It appears that the underlying matter involved the Family Medical Leave Act and is not within this court’s limited jurisdiction. See 28 U.S.C. § 1295.
Accordingly,
IT IS ORDERED THAT:
(1) Personal Touch’s motion is denied.
(2) The appeal is transferred to the United States Court of Appeals for the Fourth Circuit pursuant to 28 U.S.C. § 1631.
(3) Each side shall bear its own costs.